SEÑOR NOTARIO:

SIRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PUBLICAS, UNA DE
CONTRATO DE GARANTIAS Y MEDIDAS DE PROMOCION A LA INVERSION QUE CELEBRAN
DE UNA PARTE EL ESTADO PERUANO, DEBIDAMENTE REPRESENTADO POR EL MINISTRO
DE ENERGIA Y MINAS, ING. DANIEL HOKAMA TOKASHIKI, AUTORIZADO POR DECRETO
SUPREMO N' 04-94-EM DE FECHA 03 DE FEBRERO DE 1994, A QUIEN EN ADELANTE SE LE
DENOMINARA "EL ESTADO"; Y, DE LA OTRA PARTE, LA EMPRESA MINERA BARRICK
MISQUICHILCA S.A., TITULAR DE ACTIVIDAD MINERA, CON REGISTRO UNICO DE
CONTRIBUYENTE NUMERO 20913339, SOCIEDAD EXISTENTE Y CONSTITUIDA DE ACUERDO
CON LAS LEYES DE LA REPUBLICA DEL PERU,INSCRITA EN LA FICHA N' 040062, ASIENTO
001 DEL LIBRO DE SOCIEDADES CONTRACTUALES Y OTRAS PERSONAS JURIDICAS DE LA
OFICINA REGISTRAL REGIONAL DE LIMA DEL REGISTRO PUBLICO DE MINERIA,
DOMICILIADA EN PASAJE LOS DELFINES 159-PISO 2, URB. LAS GARDENIAS, SANTIAGO
DE SURCO, CIUDAD DE LIMA Y PARA EFECTOS DEL PRESENTE CONTRATO EN LA MISMA
DIRECCION; A QUIEN EN ADELANTE SE LE DENOMINARA "EL TITULAR", DEBIDAMENTE
REPRESENTADA POR EL SEÑOR RAYMOND WESLEY THRELKELD, SEGUN PODER QUE
USTED SEÑOR NOTARIO SE SERVIRA INSERTAR; Y CON LA INTERVENCIÓN DEL BANCO
CENTRAL DE RESERVA DEL PERU, PARA EL EXCLUSIVO FIN DE LA SUB-CLAÚSULA 9.2,
DEBIDAMENTE REPRESENTADO POR CARLOS.BALLON AVALOS

JORGE..BRAVO.. BENITES.... SEGUN COMPROBANTE QUE TAMBIEN SE SERVIRA INSERTAR,
AL QUE EN ADELANTE SE LE DENOMINARA "BANCO CENTRAL", EN LOS TERMINOS Y
CONDICIONES SIGUIENTES:

CLAUSULA PRIMERA: ANTECEDENTES

RE POR ESCRITO DE FECHA 17 DE DICIEMBRE DE 1997 EL TITULAR INVOCANDO LO
DISPUESTO EN EL ARTICULO 82” DEL TEXTO UNICO ORDENADO DE LA LEY
GENERAL DE MINERIA, DECRETO SUPREMO N” 014-92-EM, EL QUE EN ADELANTE SE
DENOMINARA "TEXTO UNICO ORDENADO”, PRESENTO ANTE EL MINISTERIO DE
ENERGIA Y MINAS LA SOLICITUD CORRESPONDIENTE PARA QUE MEDIANTE
CONTRATO SE LE GARANTICE LOS BENEFICIOS CONTENIDOS EN LOS ARTICULOS
72*, 80” Y 84? DEL MISMO CUERPO LEGAL, EN RELACION A LA INVERSIÓN Y PUESTA
EN EXPLOTACIÓN DE SUS CONCESIONES MINERAS: AGRUPADAS EN LA UNIDAD
ECONOMICA ADMINISTRATIVA “PIERINA” APROBADA POR RESOLUCION
DIRECTORAL N* 010-98-EM/DGM DEL 15 DE ENERO DE 1998, EN ADELANTE
“PROYECTO PIERINA”.

EN ATENCION A LO DISPUESTO POR EL ARTICULO 85% DEL TEXTO UNICO
ORDENADO, EL TITULAR ADJUNTO A SU SOLICITUD EL ESTUDIO DE FACTIBILIDAD
TECNICO-ECONOMICO CORRESPONDIENTE,

EL OBJETIVO DEL ESTUDIO ES EVALUAR LA FACTIBILIDAD DEL PROYECTO
PIERINA QUE CONSISTIRÁ EN UNA MINA A TAJO ABIERTO E INSTALACIONES DE
PROCESAMIENTO METALÚRGICO PARA EXTRAER Y RECUPERAR EL ORO
CONTENIDO EN UN YACIMIENTO MINERO UBICADO EN LOS ANDES DEL NORTE
DEL PERU, EN EL DEPARTAMENTO DE ANCASH. UTILIZARÁN EL MÉTODO DE
LIXIVIACIÓN CON CIANURO Y POSTERIOR PRECIPITACIÓN DE LOS METALES
VALIOSOS MEDIANTE EL SISTEMA MERRIL CROWE, INSTALARÁN ENTRE (OTROS,
LOS EQUIPOS NECESARIOS EN MINA Y PLANTA CON UNA CAPACIDAD DE 19,500
TM/DIA, INSTALACIONES AUXILIARES PARA LAS OPERACIONES MINERAS QUE

ys

A
Y
INCLUIRAN — OFICINAS, LABORATORIOS, ALMACENES, TALLERES DE
MANTENIMIENTO.

EL PROYECTO PIERINA, SE BASA EN UN VOLUMEN DE 100.9 MILLONES DE
TONELADAS DE RESERVAS MINABLES, CON UNA LEY DE ORO 2.153 g/t Y DE PLATA
17.078 g/t.

EL REFERIDO ESTUDIO HA INCLUIDO:

EL PROGRAMA DE PRODUCCIÓN MINA Y PROCESAMIENTO, ESTIMANDO QUE LA
OPERACION MINERA CONCLUIRÁ EN EL AÑO 2009, DICHO PROGRAMA HA SIDO
DISEÑADO POR BARRICK PARA LOGRAR ACCESO OPORTUNO A LAS ZONAS DE
MEJOR LEY DEL YACIMIENTO Y PODER ASEGURAR UNA CONSISTENCIA
RAZONABLE EN EL TONELAJE TOTAL QUE SE EXTRAERA AÑO A AÑO, ASI COMO
UTILIZAR DE MANERA EFICIENTE EL EQUIPO MINERO CON EL CUAL SE CONTARÁ.

ESTIMACIÓN DE RESERVAS DE MINERAL Y PARAMETROS GEOTECNICOS DEL TAJO
ABIERTO, INDICANDO QUE EL DISEÑO DEL TALUD FINAL DEL TAJO SE HA
DEFINIDO SOBRE LA BASE DEL ANALISIS E INVESTIGACIONES GEOTECNICAS. EL
DISEÑO SE BASO EN CONDICIONES SISMICAS Y LA CARACTERIZACIÓN
GEOLÓGICA DEL LUGAR.

DESCRIPCION DE TODAS LAS OPERACIONES PARA EL TRATAMIENTO DE MINERAL,
INCLUYENDO AQUELLAS QUE FORMAN PARTE DEL PROYECTO DE LIXIVIACION Y
SUS INSTALACIONES DE APOYO A LA CAPACIDAD INICIAL DE 19,500 TM/DIA DE
MINERAL

CONSIDERACIONES AMBIENTALES, QUE INCLUYEN ENTRE OTROS LA PLANTA DE
TRATAMIENTO DE LA SOLUCIÓN POBRE QUE HA SIDO DISEÑADA PARA REDUCIR
LAS CONCENTRACIONES DE CIANURO Y DE METALES PESADOS Y CUMPLIR CON
LOS CRITERIOS DE DESCARGA DE EFLUENTES.

L4 MINERA BARRICK MISQUICHILCA SOCIEDAD ANONIMA SE CONSTITUYO POR
ESCRITURA PUBLICA DEL 18 DE ENERO DE 1994, OTORGADA ANTE EL NOTARIO DR.
RICARDO FERNANDINI BARREDA.

CLAUSULA SEGUNDA: APROBACION DEL ESTUDIO DE FACTIBILIDAD TÉCNICO
ECONOMICO

CON FECHA 05 DE FEBRERO DE 1998, MEDIANTE RESOLUCION DIRECTORAL N” 21-98-
EM/DGM, LA DIRECCION GENERAL DE MINERIA HA APROBADO EL ESTUDIO DE
FACTIBILIDAD TECNICO-ECONOMICO, DE ACUERDO CON LO ESTABLECIDO POR EL
ARTICULO 85* DEL TEXTO UNICO ORDENADO.

CLAUSULA TERCERA : DE LOS DERECHOS MINEROS
CONFORME A LO EXPRESADO EN 1l.l, EL PROYECTO PIERINA SE CIRCUNSCRIBE A LA

e % UNIDAD ECONOMICA ADMINISTRATIVA “PIERINA” CONSTITUIDA POR LAS CONCESIONES,
RELACIONADAS EN EL ANEXO I, CON LAS AREAS CORRESPONDIENTES.

p
LO PREVISTO EN EL PARRAFO QUE ANTECEDE NO IMPIDE QUE EL TITULAR INCORPORE
OTROS DERECHOS MINEROS AL PROYECTO PIERINA; PREVIA APROBACION DE LA
DIRECCION GENERAL DE MINERIA.

CLAUSULA CUARTA : DEL PLAN DE INVERSIONES Y PLAZO DE EJECUCION

4.1 EL PLAN DE INVERSIONES INCLUIDO EN EL ESTUDIO DE FACTIBILIDAD REFERIDO
EN EL ARTICULO 85” DEL TEXTO UNICO ORDENADO, COMPRENDE EN DETALLE
LAS OBRAS, LABORES Y ADQUISICIONES NECESARIAS PARA LA PUESTA EN
MARCHA O INICIO DE LA OPERACION EFECTIVA DEL PROYECTO PIERINA; Y,
PRECISA ADEMAS, EL VOLUMEN APROXIMADO DE PRODUCCIÓN A OBTENERSE.

ESTE PLAN: DE INVERSIONES, DEBIDAMENTE APROBADO POR LA DIRECCION
GENERAL DE MINERIA PARA LOS EFECTOS DE LA SUSCRIPCION DE ESTE
INSTRUMENTO, FORMA PARTE INTEGRANTE DEL MISMO COMO ANEXO Il.

42 EL PLAZO TOTAL DE EJECUCION DEL PLAN DE INVERSIONES ES DE 15 MESES QUE
VENCERA EL 15 DE ABRIL DE 1999;

SI ALGUN CAMBIO SE REQUIRIERA HACER, PODRA PROCEDERSE RESPECTO DE LAS
OBRAS Y LABORES PENDIENTES DE EJECUTAR; SIEMPRE QUE NO SE AFECTE EL
OBJETO FINAL DEL PLAN DE INVERSIONES; Y, SIEMPRE TAMBIEN QUE EL TITULAR
PRESENTE PREVIAMENTE A LA DIRECCION GENERAL DE MINERIA LA SOLICITUD
DE APROBACION DE TALES MODIFICACIONES Y/O AMPLIACIONES Y, SIN
PERJUICIO TAMBIEN, DE LA APROBACION POR PARTE DE DICHA DIRECCION
GENERAL PARA QUE LAS MODIFICACIONES Y/O AMPLIACIONES EFECTUADAS
QUEDEN CONVALIDADAS Y SEAN INCLUIDAS EN EL PLAN DE INVERSIONES.

43 ENTRE LAS PRINCIPALES OBRAS Y LABORES CONTENIDAS EN EL PLAN DE
INVERSIONES FIGURAN LAS SIGUIENTES:

4.3.1 PREPARACIÓN DEL TAJO ABIERTO: TRABAJO QUE INCLUYE LA
REMOSIÓN DE DESMONTES DEL ÁREA SUR DEL YACIMIENTO, LA
PREPARACIÓN DE CAMINOS DE ACCESO Y ACARREO DE MINERAL Y
DESMONTE Y LOS BANCOS DE EXPLOTACIÓN.

4.32 PLATAFORMA DE PILAS DE LIXIVIACIÓN, QUE INCLUYE LA REMOSIÓN DEL

SUELO DE COBERTURA, LA CONSTRUCCIÓN DE LA PRESA DE ARRANQUE,

LA COLOCACIÓN DE GEOMEMBRANAS IMPERMEABILIZANTES, SISTEMA

DE SUB DRENAJE Y DRENAJE DE SOLUCIONES ASÍ COMO LA CAJA DE

BOMBAS PARA EL MANEJO DE LAS SOLUCIONES CIANURADAS Y SU

TRASLADO MEDIANTE TUBERÍAS A LA PLANTA DE INTERCAMBIO IÓNICO

DE PRECIPITACIÓN DE METALES PRECIOSOS “MERRIL CROWE”.

ZONA DE ALMACENAMIENTO DE  DESMONTE, QUE INVOLUCRA LA

REMOSIÓN DEL SUELO DE COBERTURA, LA IMPERMEABILIZACIÓN CON

ARCILLAS DEL ÁREA DE LA QUEBRADA DESTINADA A ESTOS FINES, EL

SISTEMA DE RECOLECCIÓN DEL DRENAJE Y CONDUCCIÓN A LA POZA DE

RECOLECCIÓN, DE DONDE SE BOMBEARÁ LOS EFLUENTES A UNA PLANTA

DE TRATAMIENTO DE AGUAS ÁCIDAS.

PILAS DE ALMACENAMIENTO DE SUELOS. TAL COMO SE DESCRIBE EN LOS

PARRAFOS ANTERIORES, SE REMOVERA EL SUELO DE COBERTURA DE LAS

ÁREAS A SER OCUPADAS POR LOS PRINCIPALES COMPONENTES DEL

pl
44

PROYECTO. ESTE SUELO HABRÁ DE SER ALMACENADO EN PILAS
ESPECIALMENTE DISEÑADAS Y UBICADAS EN ZONAS ESTRATÉGICAS.

43.5 ZONA DE CHANCADO, QUE CONSTA DE UNA INSTALACIÓN DE
TRITURACIÓN DEL MINERAL PROVENIENTE DEL TAJO.

4.3.6 FAJA TRANSPORTADORA, QUE ES EL SISTEMA DE TRANSPORTE DE
MINERAL CHANCADO HASTA LA ZONA DE LAS PILAS DE LIXIVIACIÓN, CON
UNA LONGITUD DE ALREDEDOR DE 2.5 KILOMETROS.

4.3.7 OFICINAS ADMINISTRATIVAS Y TALLERES UBICADOS EN UN ÁREA ENTRE
EL TAJO Y LA ZONA DE ALMACENAMIENTO DE DESMONTES.

4.3.8 POLVORIN DE ALMACENAMIENTO DE EXPLOSIVOS.

CON LA EJECUCIÓN DEL PLAN DE INVERSIONES, EL TITULAR ESPERA OBTENER
DURANTE EL PERIODO DEL CONTRATO UNA PRODUCCIÓN APROXIMADA DE 19.500
TONELADAS METRICAS POR DIA DE MINERAL QUE PERMITAN ALCANZAR UNA
PRODUCCION APROXIMADA PROMEDIO DE 3"300,000 ONZAS POR AÑO DE DORÉ O
BULLION,CON UN CONTENIDO FINO DE 740,000 ONZAS DE ORO Y 2'500,000 ONZAS
DE PLATA, DURANTE LOS PRIMEROS AÑOS HASTA EL AÑO 2001. DE ESTE PERIODO
EN ADELANTE, HASTA EL TÉRMINO DE LA VIDA ÚTIL DEL PROYECTO, SE
BENEFICIARÁN 27,000 TONELADAS METRICAS DE MINERAL POR DIA, CON UNA
DISMINUCIÓN DEL CONTENIDO FINO POR CONTENER EL MINERAL MENOR TENOR
METALICO.

CLAUSULA QUINTA : DEL MONTO DE LA INVERSION DEL PROYECTO DE LIXIVIACION

pl

DE PIERINA

LA EJECUCION DEL PLAN DE INVERSIONES REQUIERE DE UNA INVERSION TOTAL
APROXIMADA DE US$ 249'539,000.00 (DOSCIENTOS CUARENTINUEVE MILLONES
QUINIENTOS TREINTINUEVE MIL Y 00/100 DOLARES AMERICANOS), CIFRA QUE
INCLUYE:

- US$ 10'039,000.00 (DIEZ MILLONES TREINTINUEVE MIL Y 00/100 DOLARES
AMERICANOS) QUE REPRESENTAN EL APORTE PROPIO DE TITULAR.

- US$ 32'000,000.00 (TREINTIDOS MILLONES Y 00/100 DOLARES AMERICANOS)
CORRESPONDIENTES A LOS INTERESES Y GASTOS FINANCIEROS Y LEGALES
QUE GENEREN O DERIVEN DE LOS PRESTAMOS DURANTE EL PERIODO DE
CONSTRUCCIÓN .

- US$ 207'500,000.00 (DOSCIENTOS SIETE MILLONES QUINIENTOS MIL Y 00/100
DOLARES AMERICANOS) QUE REPRESENTA EL PRINCIPAL DEL MONTO
FINANCIADO O POR FINANCIAR MEDIANTE PRESTAMOS DE UNA LÍNEA DE
CRÉDITO DE HASTA US$ 300'000,000.00 (TRESCIENTOS MILLONES Y 00/100 DE
DOLARES AMERICANOS) QUE EL TITULAR HA CONTRATADO CON UNA
INSTITUCIÓN FINANCIERA.

EL MONTO DEFINITIVO DE LA INVERSION SE FIJARA A LA TERMINACION
DE LAS OBRAS, DE CONFORMIDAD CON LO DISPUESTO EN EL ARTICULO 30” DEL
REGLAMENTO DEL TITULO NOVENO DEL TEXTO UNICO ORDENADO, APROBADO
POR DECRETO SUPREMO N* 024-93-EM, QUE EN ADELANTE SE DENOMINARA “EL
REGLAMENTO”,

al
)

a

CLAUSULA SEXTA : DE LA ENTRADA EN PRODUCCION

6.1.

62.

SE ENTIENDE COMO FECHA DE ENTRADA EN PRODUCCION, EL NONAGESIMO DIA
DE OPERACION CONTINUA DEL PROYECTO PIERINA, AL 80% DEL RITMO PREVISTO
EN 4.4,

LA FECHA DE ENTRADA EN PRODUCCION, PARA QUE SEA FIJADA COMO TAL,
DEBERA PONERSE EN CONOCIMIENTO DE LA DIRECCION GENERAL DE MINERIA,
MEDIANTE DECLARACION JURADA DEL TITULAR, DENTRO DE LOS 90 DIAS
CALENDARIO SIGUIENTES A DICHA FECHA.

CLAUSULA SETIMA: DE LA TERMINACION DEL PLAN DE INVERSIONES

7.1

DENTRO DE LOS 90 DÍAS DE TERMINADA LA EJECUCION DEL PLAN DE
INVERSIONES DEL PROYECTO  PIERINA, EL TITULAR PRESENTARA A LA
DIRECCION GENERAL DE MINERIA:

7.1.1 DECLARACION JURADA RELATIVA A LA EJECUCION DEL. MISMO,
DETALLANDO LAS OBRAS Y ADQUISICIONES REALIZADAS ASI COMO EL
MONTO DEFINITIVO FINANCIADO CON ENDEUDAMIENTO Y CON
CAPITAL PROPIO.

7.12 ESTADOS FINANCIEROS A LA FECHA DE LA CONCLUSION DEL PROYECTO,
CON ANEXOS, NOTAS DEMOSTRATIVAS DE LAS INVERSIONES Y
ADQUISICIONES REALIZADAS Y DE SU FINANCIACION, RESPALDADOS
POR INFORMES DE AUDITORES INDEPENDIENTES.

7.1.3 IGUALMENTE, DEBERA EL TITULAR PONER A DISPOSICION DE LA
DIRECCIÓN GENERAL DE MINERIA, EN EL LUGAR DONDE LLEVE SU
CONTABILIDAD, TODA LA DOCUMENTACION QUE PUDIERA SER
NECESARIA PARA COMPROBAR LA VERACIDAD DE LA INFORMACION
CONTENIDA EN LA DECLARACION.

LA DIRECCIÓN GENERAL DE MINERIA, DENTRO DE LOS 120 DIAS DE
PRESENTADA Y PUESTA A SU DISPOSICION LA DOCUMENTACION PREVISTA EN
7.1.1, 7.12 Y 7.1.3 PODRA FORMULAR OBSERVACIONES REFERIDAS UNICAMENTE
A LA INCLUSIÓN DE INVERSIONES Y GASTOS NO PREVISTOS EN EL PLAN DE
INVERSIONES O EN SUS MODIFICACIONES DEBIDAMENTE APROBADAS 0,
REFERIDAS A ERRORES NUMERICOS; OBSERVACIONES QUE ADEMAS DEBERAN
SER FUNDAMENTADAS. SI ASI PROCEDIERA, EL TITULAR TENDRA UN PLAZO DE
TREINTA DIAS PARA ABSOLVER LAS OBSERVACIONES, VENCIDO EL CUAL, SE
ABRIRA EL PROCEDIMIENTO A PRUEBA POR TREINTA DIAS ADICIONALES,
VENCIDO EL CUAL LA DIRECCION GENERAL DE MINERIA, RESOLVERA DENTRO
DE LOS SESENTA DIAS SIGUIENTES.

BAJO RESPONSABILIDAD DEL DIRECTOR GENERAL, DE NO LEVANTARSE LAS
OBSERVACIONES EN EL PLAZO INDICADO QUEDARAN AUTOMATICAMENTE
SUSPENDIDOS LOS BENEFICIOS DEL PRESENTE CONTRATO. DE CONTINUAR ESTA
OMISION POR SESENTA DIAS ADICIONALES, EL CONTRATO QUEDARA RESUELTO.

CLAUSULA OCTAVA: DEL PLAZO DE LAS GARANTIAS CONTRACTUALES

8.1 EL PLAZO DE LAS GARANTIAS PACTADAS EN EL PRESENTE CONTRATO SE
EXTENDERA POR QUINCE AÑOS, CONTADOS A PARTIR DEL EJERCICIO EN QUE SE
ACREDITE LA INVERSION REALIZADA Y ESTA SEA APROBADA POR LA
DIRECCIÓN GENERAL DE MINERÍA.

8.2 A SOLICITUD DEL TITULAR, EL COMPUTO DEL PLAZO DE LAS GARANTIAS PODRÁ
INICIARSE EL 1* DE ENERO DEL EJERCICIO SIGUIENTE AL INDICADO EN 8.1. LA
SOLICITUD CORRESPONDIENTE DEBERA PRESENTARSE A MAS TARDAR EL 30 DE
MARZO DE 1999.

8.3 DE IGUAL MANERA, A SOLICITUD DEL TITULAR, PODRA ADELANTARSE EL
REGIMEN DE GARANTIAS PACTADO EN EL PRESENTE CONTRATO A LA ETAPA DE
INVERSION, CON UN MAXIMO DE OCHO (08) EJERCICIOS CONSECUTIVOS, PLAZO
QUE SE DEDUCIRA DEL ACORDADO EN 8.1.

LA SOLICITUD CORRESPONDIENTE DEBERA PRESENTARSE ANTE LA DIRECCION
GENERAL DE MINERIA A MAS TARDAR EL 31 DE DICIEMBRE DE 1998.

8.4 EN CUALQUIER CASO EL PLAZO SE ENTENDERA POR EJERCICIOS GRAVABLES
COMPLETOS Y CONSECUTIVOS. LOS EFECTOS DE LA GARANTIA CONTRACTUAL
REGIRAN SEGUN LO DISPUESTO POR LOS ARTICULOS 33” Y 34% DEL
REGLAMENTO, SEGUN SEA EL CASO.

CLAUSULA NOVENA : DE LAS GARANTIAS CONTRACTUALES

POR LA PRESENTE EL ESTADO GARANTIZA AL TITULAR, DE CONFORMIDAD CON LOS
ARTICULOS 72*, 80? Y 84” DEL TEXTO UNICO ORDENADO Y LOS ARTICULOS 142, 15%, 16%, 17%

Yi
JN 22” DEL REGLAMENTO Y, POR EL PLAZO PRECISADO EN 8.1 Y SIN PERJUICIO DE LO
E

DICADO EN 8.2 Y 8.3, LO SIGUIENTE :

y 9.1 QUE LA COMERCIALIZACION DE SUS PRODUCTOS SERA LIBRE CONFORME PRESCRIBE
EL INCISO D) DEL ARTICULO $0” DEL TEXTO UNICO ORDENADO, ES DECIR, EL
ESTADO GARANTIZA LA LIBRE DISPONIBILIDAD EN LA EXPORTACION Y VENTA
INTERNA POR EL TITULAR DE SUS PRODUCTOS MINERALES, NO PUDIENDO
APLICAR MEDIDAS QUE PUEDAN:

9.1.1 LIMITAR LA FACULTAD DEL TITULAR DE VENDER A CUALQUIER
DESTINO.

9.12 SUSPENDER O POSTERGAR DICHAS VENTAS INTERNAS Y/O
EXPORTACIONES.

9.1.3 IMPONER LA VENTA EN CUALQUIER MERCADO, SEA LOCAL O DEL
EXTERIOR.

9.1.4 IMPONER EL PAGO DE DICHOS PRODUCTOS A BASE DE TRUEQUES O

EN MONEDAS NO VALIDAS PARA PAGOS INTERNACIONALES.

9.2

INTERVIENE EL BANCO CENTRAL, EN REPRESENTACION DEL ESTADO,
CONFORME A LO PREVISTO EN LOS ARTICULOS 72* Y 80% DEL TEXTO UNICO
ORDENADO, PARA OTORGAR LAS SIGUIENTES GARANTIAS EN FAVOR DEL
TITULAR, DURANTE EL PLAZO DE LOS BENEFICIOS Y GARANTIAS:

A)

B)

LIBRE DISPOSICION EN EL PAIS Y EN EL EXTERIOR DE LAS DIVISAS
GENERADAS POR SUS EXPORTACIONES, OBJETO DEL CONTRATO, DE
ACUERDO A LAS NORMAS VIGENTES A LA FECHA DE SUSCRIPCION DEL
PRESENTE CONTRATO.

LIBRE CONVERTIBILIDAD A MONEDA EXTRANJERA DE LA MONEDA
NACIONAL GENERADA POR LA VENTA EN EL PAIS DE SU PRODUCCIÓN
MINERA OBJETO DEL CONTRATO. DE ACUERDO A ELLO, EL TITULAR DE
LA ACTIVIDAD MINERA TENDRA DERECHO A ADQUIRIR LA MONEDA
EXTRANJERA QUE REQUIERA PARA LOS PAGOS DE BIENES Y SERVICIOS,
ADQUISICION DE EQUIPOS, SERVICIOS DE DEUDA, COMISIONES,
UTILIDADES, DIVIDENDOS, PAGO DE REGALIAS, REPATRIACION DE
CAPITALES, HONORARIOS Y, EN GENERAL, CUALQUIER DESEMBOLSO
QUE REQUIERA Y QUE EL TITULAR TENGA DERECHO A GIRAR EN
MONEDA EXTRANJERA, DE ACUERDO A LAS NORMAS VIGENTES A LA
FECHA DE SUSCRIPCIÓN DEL PRESENTE CONTRATO.

PARA EFECTUAR LAS OPERACIONES DE CONVERSION, EL TITULAR

ACUDIRA A LAS ENTIDADES DEL SISTEMA FINANCIERO ESTABLECIDAS
EN EL PAIS.

EN CASO DE QUE EL REQUERIMIENTO DE DIVISAS A QUE SE REFIERE EL
PRESENTE APARTADO NO PUEDA SER ATENDIDO TOTAL O
PARCIALMENTE POR LAS ENTIDADES MENCIONADAS, EL BANCO
CENTRAL PROPORCIONARA AL TITULAR LA MONEDA EXTRANJERA, EN
LA MEDIDA EN QUE FUERE NECESARIO.

PARA EL FIN INDICADO, EL TITULAR DEBERA DIRIGIRSE POR ESCRITO
AL BANCO CENTRAL, REMITIENDOLE FOTOCOPIA DE COMUNICACIONES
RECIBIDAS DE NO MENOS DE TRES ENTIDADES DEL SISTEMA
FINANCIERO, EN LAS QUE SE LE INFORME LA IMPOSIBILIDAD DE
ATENDER, EN TODO O EN PARTE, SUS REQUERIMIENTOS DE DIVISAS.

LAS COMUNICACIONES DE LAS ENTIDADES DEL SISTEMA FINANCIERO
SERAN VALIDAS POR LOS DOS DIAS UTILES ULTERIORES A LA FECHA
DE SU EMISION.

ANTES DE LAS 1l A.M. DEL DIA UTIL SIGUIENTE AL DE LA
PRESENTACION DE LOS DOCUMENTOS PRECEDENTEMENTE INDICADOS,
EL BANCO CENTRAL COMUNICARA AL TITULAR EL TIPO DE CAMBIO
QUE UTILIZARA PARA LA CONVERSION DEMANDADA, EL QUE REGIRA
SIEMPRE QUE EL TITULAR HAGA ENTREGA EL MISMO DIA DEL
CONTRAVALOR EN MONEDA NACIONAL.

SI, POR CUALQUIER CIRCUNSTANCIA, LA ENTREGA DEL CONTRAVALOR
NO FUESE HECHA POR EL TITULAR EN LA OPORTUNIDAD INDICADA, EL
BANCO CENTRAL LE COMUNICARA AL SIGUIENTE DIA UTIL, CON LA
€

MISMA LIMITACION HORARIA, EL TIPO DE CAMBIO QUE REGIRA PARA
LA CONVERSION, DE EFECTUARSELA ESE MISMO DIA.

Cc) NO DISCRIMINACION EN MATERIA CAMBIARIA EN LO REFERENTE A
LAS REGULACIONES QUE EMITA EL BANCO CENTRAL Y AL TIPO DE
CAMBIO APLICABLE A LAS OPERACIONES DE CONVERSION,
ENTENDIENDOSE QUE DEBERA OTORGARSE EL MEJOR TIPO DE CAMBIO
PARA OPERACIONES DE COMERCIO EXTERIOR, SI EXISTIERA ALGUN
TIPO DE CONTROL O SISTEMA DE CAMBIO DIFERENCIAL.

9.2.4 DE ACUERDO CON LO DISPUESTO EN EL ULTIMO PARRAFO DEL
ARTICULO 15” DEL REGLAMENTO DE LA LEY GENERAL DE MINERIA, EL
TITULAR PROPORCIONARA AL BANCO CENTRAL LA INFORMACION
ESTADISTICA QUE ESTE LE SOLICITE.

9.2.2 EL TITULAR TENDRA DERECHO A ACOGERSE TOTAL O PARCIALMENTE,
CUANDO RESULTE PERTINENTE, A NUEVOS DISPOSITIVOS LEGALES EN
MATERIA DE CAMBIO O A NORMAS CAMBIARIAS QUE SE EMITA
DURANTE LA VIGENCIA DEL CONTRATO, INCLUYENDO LOS
DISPOSITIVOS Y LAS NORMAS QUE TRATEN ASPECTOS CAMBIARIOS NO
CONTEMPLADOS EN LA PRESENTE SUB-CLAUSULA 9.2, SIEMPRE QUE
TENGAN CARACTER GENERAL O SEAN DE APLICACION A LA ACTIVIDAD
MINERA.

EL ACOGIMIENTO. A LOS NUEVOS DISPOSITIVOS O NORMAS NO
AFECTARA LA VIGENCIA DE LA GARANTIA A QUE SE REFIERE LA
PRESENTE SUB-CLAUSULA 9.2, COMO TAMPOCO EL EJERCICIO DE LAS
GARANTIAS QUE CONCIERNEN A ASPECTOS DISTINTOS A LOS
CONTEMPLADOS EN LOS NUEVOS DISPOSITIVOS O NORMAS.

QUEDA CONVENIDO QUE, EN CUALQUIER MOMENTO, EL TITULAR
PODRA, RETOMAR LA GARANTIA QUE ESCOGIO NO UTILIZAR Y QUE LA
CIRCUNSTANCIA DE OBRAR DE ESA MANERA NO LE GENERARA
DERECHOS U OBLIGACIONES POR EL PERIODO EN QUE SE ACOGIO A
ESOS NUEVOS DISPOSITIVOS O NORMAS.

SE PRECISA IGUALMENTE QUE EL RETORNO POR EL TITULAR A

ALGUNAS DE LAS GARANTIAS OBJETO DE LA PRESENTE SUB-CLAUSULA
RW 9.2 EN NADA AFECTA LA GARANTIA DE QUE SE TRATE O A LAS DEMAS

GARANTIAS, NI GENERA PARA EL TITULAR DERECHOS U OBLIGACIONES
ADICIONALES.

LA DECISION DEL TITULAR DE ACOGERSE A LOS NUEVOS DISPOSITIVOS
O NORMAS, ASI COMO LA DE RETOMAR LA GARANTIA QUE OPTO POR
NO UTILIZAR, DEBERAN SER COMUNICADAS POR ESCRITO AL BANCO
CENTRAL Y SOLO DESDE ENTONCES SURTIRAN EFECTO.

9,3 QUE  TENDRA LA FACULTAD DE AMPLIAR LA TASA GLOBAL ANUAL DE
DEPRECIACION SOBRE SUS ACTIVOS FIJOS, HASTA VEINTE (20%) POR CIENTO,

FIJADA POR LA DIRECCION GENERAL DE MINERIA.

Y

LA TASA PODRA SER VARIADA ANUALMENTE POR EL TITULAR, PREVIA
COMUNICACION A LA SUPERINTENDENCIA NACIONAL DE ADMINISTRACION
TRIBUTARIA, PERO SIN EXCEDER EL LIMITE SEÑALADO ANTERIORMENTE,
EXCEPTO EN LOS CASOS EN QUE LA LEY DEL IMPUESTO A LA RENTA AUTORICE
PORCENTAJES GLOBALES MAYORES.

9.4 QUE PODRÁ LLEVAR SU CONTABILIDAD EN DÓLARES DE LOS ESTADOS
UNIDOS DE NORTEAMERICA, DE ACUERDO CON LO PREVISTO EN EL ARTICULO
16” DEL REGLAMENTO.

PARA EL EFECTO, EL TITULAR DEBERA OBSERVAR LO SIGUIENTE:

9.4.1

€

9.4.2

9.4.3

PS
CU Ds

AL CIERRE DEL EJERCICIO EN QUE SE CELEBRE EL CONTRATO SE
PRACTICARAN DOS BALANCES : UNO EN MONEDA NACIONAL Y EL
OTRO EN DOLARES; DETERMINANDOSE TODAS LAS OBLIGACIONES DE
TAL EJERCICIO SOBRE EL BALANCE EN NUEVOS SOLES.

EL BALANCE EN MONEDA NACIONAL DEBERA REFLEJAR EL AJUSTE
INTEGRAL POR INFLACION A QUE SE REFIERE EL DECRETO
LEGISLATIVO N*797 Y NORMAS MODIFICATORIAS.

LA CONTABILIDAD SE CONVERTIRA A DOLARES, A PARTIR DEL
EJERCICIO SIGUIENTE A AQUEL EN QUE SE CELEBRE EL CONTRATO; LO
QUE SE HARA DE CONFORMIDAD CON LAS NORMAS INTERNACIONALES
CONTABLES CORRESPONDIENTES, ESTABLECIDAS POR EL COMITE
INTERNACIONAL DE NORMAS DE CONTABILIDAD, FIJANDOSE LA
CONVERSION EN DOLARES HISTORICOS, CON DICTAMEN DE UNA FIRMA
DE AUDITORES INDEPENDIENTES, CUYA DESIGNACION SERA
APROBADA PREVIAMENTE POR LA DIRECCION GENERAL DE MINERIA A
PROPUESTA DEL TITULAR; SIN PERJUICIO DEL CUMPLIMIENTO DE LO
ESTABLECIDO EN LAS DISPOSICIONES VIGENTES SOBRE LA MATERIA.

LA  CANCELACION DE LAS OBLIGACIONES TRIBUTARIAS, SE
EFECTUARA EN DOLARES.

SI FUERA EL CASO, LA DETERMINACION Y EL PAGO DE LAS SANCIONES
RELACIONADAS CON EL INCUMPLIMIENTO DEL PAGO DE
OBLIGACIONES TRIBUTARIAS, SE EFECTUARA EN DOLARES.

SI CONCLUYERA EL PLAZO DEL PRESENTE CONTRATO ANTES DE QUE
FINALIZARA UNO O MAS PERIODOS DE CINCO AÑOS DE LLEVARSE LA
CONTABILIDAD EN DOLARES, EL TITULAR EN ESTA EVENTUALIDAD
DEBERA, A PARTIR DEL EJERCICIO INMEDIATO SIGUIENTE, CONVERTIR
LA CONTABILIDAD A MONEDA NACIONAL EMPLEANDO PARA EL
EFECTO LAS MISMAS NORMAS Y AUTORIZACIONES REFERIDAS EN 9.4.1.

LOS AJUSTES CONTABLES QUE SE PRODUZCAN COMO CONSECUENCIA
DE LA CONVERSION A DOLARES Y DESPUES DE FINALIZADO EL
CONTRATO, A NUEVOS SOLES, NO SERAN COMPUTABLES PARA LOS
EFECTOS DE LA APLICACION DEL IMPUESTO A LA RENTA.
9.5

9.47

EL TIPO DE CAMBIO DE CONVERSION EN EL CASO DE IMPUESTOS

PAGADEROS EN NUEVOS SOLES, SERA EL MAS FAVORABLE PARA EL
FISCO.

QUEDA EXPRESAMENTE ESTABLECIDO QUE DURANTE EL PERIODO EN
QUE EL TITULAR ESTE SUJETO A LLEVAR SU CONTABILIDAD EN
DOLARES, QUEDARA EXCLUIDO DE LAS NORMAS DE AJUSTE INTEGRAL
POR INFLACION A QUE SE REFIERE EL DECRETO LEGISLATIVO N' 797 1
NORMAS MODIFICATORIAS, Y CUALQUIER REVALUACION O
REVALORIZACION VOLUNTARIA DE SUS ACTIVOS NO TENDRA EFECTO
TRIBUTARIO ALGUNO.

QUE GOZARA DE ESTABILIDAD TRIBUTARIA EN LOS TERMINOS ESTABLECIDOS
EN LOS INCISOS A) Y E) DEL ARTICULO $0” DEL TEXTO UNICO ORDENADO Y EN EL
REGLAMENTO, SIN QUE LAS MODIFICACIONES Y NUEVAS NORMAS QUE SE DICTEN
A PARTIR DEL DIA SIGUIENTE DE LA FECHA DE APROBACION DEL ESTUDIO DE
FACTIBILIDAD, LA AFECTEN EN FORMA ALGUNA,

SIN PERJUICIO DE LO INDICADO EN EL PARRAFO ANTERIOR, LA GARANTIA DE
ESTABILIDAD TRIBUTARIA COMPRENDE ADEMAS EL SIGUIENTE REGIMEN:

9.5.1

9:5:2

9.5.3

9.5.4.

EL IMPUESTO A LA RENTA, EL PROCEDIMIENTO DE DETERMINACION Y
LAS TASAS DEL MISMO ESTABLECIDOS POR LAS DISPOSICIONES
VIGENTES A LA FECHA DE APROBACION DEL ESTUDIO DE
FACTIBILIDAD, APLICABLE AL TIEMPO DE Y SOBRE EL MONTO POR
DISTRIBUIR DE ACUERDO CON EL INCISO B) DEL ARTICULO 72* DEL
TEXTO UNICO ORDENADO Y EL ARTICULO 10” DEL REGLAMENTO CON
LAS DEDUCCIONES Y CONDICIONES ESTABLECIDAS EN EL INCISO D)
DEL ARTICULO 72 DEL TEXTO UNICO ORDENADO Y EN LA FORMA
DISPUESTA POR EL ARTICULO 11* DEL REGLAMENTO.

LA COMPENSACION Y/O DEVOLUCION TRIBUTARIA, EN LA FORMA
ESTABLECIDA POR LOS DISPOSITIVOS VIGENTES A LA FECHA DE
APROBACION DEL ESTUDIO DE FACTIBILIDAD.

LOS DERECHOS ARANCELARIOS DE ACUERDO CON LAS NORMAS
VIGENTES A LA FECHA DE APROBACION DEL ESTUDIO DE
FACTIBILIDAD.

LOS TRIBUTOS MUNICIPALES SE APLICARÁN DE ACUERDO CON LAS
NORMAS VIGENTES A LA FECHA DE APROBACION DEL ESTUDIO DE
FACTIBILIDAD.

QUE EN EL MARCO DE ESTABILIDAD ADMINISTRATIVA REFERIDO EN EL INCISO A)
DEL ARTICULO 72* DEL TEXTO UNICO ORDENADO, SE COMPRENDE LO SIGUIENTE:

9.6.1

EL DERECHO DE VIGENCIA DE LAS CONCESIONES MINERAS CON
LA TASA DE US $ 2.00 POR HECTAREA POR AÑO, Y EL DE LA CONCESION
DE BENEFICIO, EL NUMERO DE UIT QUE CORRESPONDA SEGUN EL
ARTICULO 46? DEL TEXTO UNICO ORDENADO Y MODIFICATORIA.
G

9.6.2

LAS DEMAS CONTENIDAS EN EL TEXTO UNICO ORDENADO Y su
REGLAMENTO.

EN CONSECUENCIA, LOS MECANISMOS, TASAS Y DISPOSITIVOS
LEGALES DE APLICACION A LO ESTABLECIDO EN LAS SUBCLAUSULAS
9.5 Y 9.6 SON LAS SIGUIENTES:

PARA 9.5.1 EL DECRETO LEGISLATIVO N* 774, EL CAPITULO HI DEL
TITULO NOVENO DEL TEXTO UNICO ORDENADO, TAL Y COMO HAN SIDO
MODIFICADOS A LA FECHA DE APROBACION DEL ESTUDIO DE
FACTIBLIDAD. LOS INCISOS E) Y F) DEL ARTICULO 72? DEL TEXTO
UNICO ORDENADO.

EN LOS CASOS EN QUE EL TITULAR DEBA PAGAR IMPUESTO A LA
RENTA POR NO REINVERTIR PARTE O EL TOTAL DE SU UTILIDAD AL
AMPARO DE LO DISPUESTO EN EL INCISO B) DEL ARTICULO 72% DEL
TEXTO UNICO ORDENADO, LE RESULTARA DE APLICACION EL REGIMEN
DEL IMPUESTO A LA RENTA, CUYA ESTABILIDAD SE GARANTIZA EN LOS
TERMINOS PREVISTOS EN LA SUBCLAUSULA 9.5.

LA TASA APLICABLE DEL IMPUESTO A LA RENTA ES DE 30%.

PARA 9.5.2 EL INCISO C) DEL ARTICULO 72” DEL TEXTO UNICO
ORDENADO SEGUN EL ARTÍCULO 6? DEL REGLAMENTO EXCEPTO LO
RELATIVO A LOS DECRETOS LEYES N'S. 25764 Y 26009 QUE HAN SIDO
DEROGADOS. EL DECRETO LEGISLATIVO N*821, CAPITULO IX DEL
TITULO L LOS ARTICULOS 76” Y 77” DEL DECRETO LEGISLATIVO N? 809 -
LEY GENERAL DE ADUANAS Y EL ARTICULO 128” DEL REGLAMENTO
APROBADO POR DECRETO SUPREMO N? 121-96-EF.

PARA 9.5.3 DECRETO LEGISLATIVO N? 809 - LEY GENERAL DE ADUANAS,
SU REGLAMENTO APROBADO POR DECRETO SUPREMO N” 121-96-EF. LOS
DERECHOS ARANCELARIOS SE OPERAN CON LA TASA DEL 12% Y 20%
SEGUN LO INDICADO EN EL DECRETO SUPREMO N? 035-97-EF.

PARA 9.5.4 ARTICULO 9” DEL REGLAMENTO. EL DECRETO LEGISLATIVO
N* 776 Y ESPECIFICAMENTE, SUS ARTICULOS 17* INCISO D) Y 67”.

PARA 9.6.1 LOS ARTICULOS 39%, 46%, 47% Y 61% DEL TEXTO UNICO
ORDENADO.

PARA 9.6.2 LOS INCISOS G), K) Y L) DEL ARTICULO 72? Y EL INCISO F)
DEL ARTICULO 80? DEL TEXTO UNICO ORDENADO,

ASIMISMO, EL ESTADO OTORGA AL TITULAR LAS SIGUIENTES
GARANTIAS CONTENIDAS EN LOS INCISOS H), E 1) DEL ARTICULO 72* Y
C) DEL ARTICULO 80” DEL TEXTO UNICO ORDENADO:

NO DISCRIMINACION EN MATERIA CAMBIARIA EN LO REFERENTE A
REGULACION, TIPO DE CAMBIO U OTRAS MEDIDAS DE POLÍTICA
ECONOMICA QUE DICTAMINE.

y

B) LIBERTAD DE REMISION DE UTILIDADES, DIVIDENDOS, RECURSOS

FINANCIEROS Y LIBRE DISPONIBILIDAD DE MONEDA EXTRANJERA EN
GENERAL.

C) NO DISCRIMINACION EN TODO LO QUE SE REFIERE A MATERIA
CAMBIARIA EN GENERAL.

CLAUSULA DECIMA : DE LAS OTRAS Y/O NUEVAS DISPOSICIONES LEGALES

SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PARAGRAFO A):

10.1

QUEDA EXPRESAMENTE ESTABLECIDO QUE NO LE SERA DE APLICACION AL
TITULAR, LEY O REGLAMENTO ALGUNO POSTERIOR A LA FECHA DE
APROBACION DEL ESTUDIO DE FACTIBILIDAD QUE, DIRECTA O
INDIRECTAMENTE, DESNATURALICE LAS GARANTIAS PREVISTAS EN LA
CLAUSULA NOVENA, SALVO EL CASO DE TRIBUTOS SUSTITUTORIOS EN QUE
SERA DE APLICACION LO PREVISTO EN EL. ARTICULO 87% DEL TEXTO UNICO
ORDENADO, O SI EL TITULAR OPTASE POR ACOGERSE A LO DISPUESTO POR EL.
ARTICULO 88” DEL MISMO CUERPO LEGAL.

QUEDARA IGUALMENTE EXENTO DE CUALQUIER GRAVAMEN U OBLIGACION
QUE PUDIERA SIGNIFICARLE DISMINUCION DE SU DISPONIBILIDAD DE
EFECTIVO, TALES COMO INVERSIONES FORZOSAS, PRESTAMOS FORZOSOS O
ADELANTOS DE TRIBUTOS, SALVO LAS TASAS POR SERVICIOS PUBLICOS.

CLAUSULA DECIMO PRIMERA: DE LAS FACILIDADES Y CONCESIONES

M1

PARA LA DEBIDA EJECUCION DEL PRESENTE CONTRATO, EL ESTADO DE
CONFORMIDAD CON LAS DISPOSICIONES LEGALES VIGENTES, OTORGARA AL
TITULAR LAS CONCESIONES, AUTORIZACIONES, PERMISOS, SERVIDUMBRES,
EXPROPIACIONES, DERECHOS DE AGUA, DERECHOS DE PASO, DERECHOS DE
VIAS Y DEMAS FACILIDADES, SIEMPRE Y CUANDO CUMPLA CON LOS
REQUISITOS SEÑALADOS EN LA LEY. ASIMISMO LE OTORGARA TODOS LOS
DERECHOS PREVISTOS EN EL ARTICULO 37" DEL TEXTO UNICO ORDENADO.

EL TITULAR O SUS CONTRATISTAS AUTORIZADOS PODRAN CONSTRUIR
INSTALACIONES TEMPORALES PARA ATENDER LAS DIFERENTES AREAS DE
TRABAJO DEL PROYECTO PIERINA, PREVIA AUTORIZACION DE LA DIRECCION
GENERAL DE MINERIA, DEBIENDO PONER EN SU CONOCIMIENTO, POR
ANTICIPADO, LA FECHA DE RETIRO DE TALES OBRAS,

CLAUSULA DECIMO SEGUNDA: DEL CASO FORTUITO O FUERZA MAYOR

si

POR CAUSAS DE HUELGAS, ACTOS DEL GOBIERNO, TUMULTOS, MOTINES,

INUNDACIONES, TERREMOTOS, ERUPCIONES VOLCANICAS, HUAICOS, EPIDEMIAS U
OTRAS CAUSAS DERIVADAS DEL CASO FORTUITO O FUERZA MAYOR, DEBIDA Y
OPORTUNAMENTE ACREDITADA ANTE LA DIRECION GENERAL DE MINERÍA, SE IMPIDIERA

%* , CUMPLIR O SE DEMORASE EL CUMPLIMIENTO DE LAS OBLIGACIONES INDICADAS EN ESTE
%CONTI RATO, DICHO IMPEDIMENTO O DEMORA NO CONSTITUIRA INCUMPLIMIENTO DEL

o:

CONTRATO Y EL PLAZO PARA CUMPLIR CUALQUIER OBLIGACION INDICADA EN EL
PRESENTE INSTRUMENTO SERA EXTENDIDO POR EL TIEMPO CORRESPONDIENTE AL
PERIODO O PERIODOS DURANTE LOS CUALES EL TITULAR HAYA ESTADO IMPEDIDO DE
CUMPLIR O HAYA DEMORADO SUS OBLIGACIONES CONTRACTUALES, COMO
CONSECUENCIA DE LAS RAZONES ESPECIFICADAS EN ESTA CLAUSULA.

CLAUSULA DECIMO TERCERA : DE LOS DISPOSITIVOS LEGALES APLICABLES

SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PARAGRAFO A), LAS REFERENCIAS A
LEYES, DECRETOS LEGISLATIVOS, DECRETOS LEYES, DECRETOS SUPREMOS Y OTRAS
DISPOSICIONES LEGALES EN ESTE INSTRUMENTO, SE ENTIENDEN REALIZADAS DE
ACUERDO CON LOS TEXTOS EXISTENTES A LA FECHA DE APROBACION DEL ESTUDIO DE
FACTIBILIDAD; Y NO INTERFIEREN, LIMITAN O DISMINUYEN LOS DERECHOS DEL
TITULAR PARA GOZAR DE TODOS LOS BENEFICIOS PREVISTOS POR LA LEGISLACION
VIGENTE A LA FECHA DE APROBACION DEL ESTUDIO DE FACTIBILIDAD PARA EFECTO DE
LO QUE SE GARANTIZA CON ESTE CONTRATO; NI LO EXIME DEL CUMPLIMIENTO DE LAS
OBLIGACIONES PREVISTAS EN LA LEGISLACION VIGENTE APLICABLE A LA FECHA DE
APROBACION DEL ESTUDIO DE FACTIBILIDAD, O EN LAS DISPOSICIONES QUE SE DICTEN
POSTERIORMENTE, SIEMPRE QUE ESTAS ULTIMAS NO SE OPONGAN A LAS GARANTIAS
OTORGADAS POR EL PRESENTE CONTRATO.

CLAUSULA DECIMO CUARTA: DE LA INVARIABILIDAD DEL CONTRATO

ESTE CONTRATO NO PUEDE SER MODIFICADO UNILATERALMENTE POR ALGUNA DE LAS
PARTES. PARA SU MODIFICACION SE PRECISARA EL OTORGAMIENTO DE ESCRITURA
PUBLICA, UNA VEZ QUE LAS PARTES CONTRATANTES HAYAN LLEGADO A UN ACUERDO
RESPECTO A DICHA MODIFICACION.

CLAUSULA DECIMO QUINTA: DE LA NO ADJUDICACION DEL CONTRATO

STE CONTRATO NO PODRA SER OBJETO DE CESION, ADJUDICACION, APORTE U OTRO
(ODO DE TRANSFERENCIA O ADJUDICACION, SIN CONSENTIMIENTO PREVIO Y EXPRESO
DEL ESTADO.

CLAUSULA DECIMO SEXTA : DE LA RESOLUCION DEL CONTRATO

CONSTITUYE CAUSAL DE RESOLUCION DEL PRESENTE CONTRATO:

16.1 EL INCUMPLIMIENTO DE LO PACTADO EN LAS CLAUSULAS DECIMO CUARTA
Y DECIMO QUINTA.

16.2 EL INCUMPLIMIENTO DE LA EJECUCION DEL ESTUDIO DE FACTIBILIDAD EN EL
PLAZO PACTADO EN 4.2, SALVO CAUSAS DE FUERZA MAYOR O CASO FORTUITO,
ASI COMO DE LA PRESENTACION DE LAS DECLARACIONES JURADAS AL
TERMINO DE LAS OBRAS.

g 16.3 SI EL TITULAR NO LEVANTARA LAS OBSERVACIONES EN LOS PLAZOS Y

CONDICIONES ESTABLECIDOS EN 7.2.

a

16.4 SOLAMENTE EN LO QUE CORRESPONDE A LA GARANTIA DE ESTABILIDAD
TRIBUTARIA, EL INCUMPLIMIENTO, POR PARTE DEL TITULAR, DEL REGIMEN
TRIBUTARIO QUE SE GARANTIZA EN EL PRESENTE CONTRATO, DE
CONFORMIDAD CON LO ESTABLECIDO EN EL ARTICULO 89 DEL TEXTO UNICO
ORDENADO Y DEMAS DISPOSICIONES VIGENTES A LA FECHA DE APROBACION
DEL ESTUDIO DE FACTIBILIDAD (ARTICULO 3% DEL DECRETO LEGISLATIVO N*
770).

CLAUSULA DECIMO SETIMA : DE LA ENTRADA EN VIGENCIA

EL PRESENTE CONTRATO ENTRARA EN VIGENCIA EN LA FECHA DE SU SUSCRIPCION POR
LAS PARTES, SIN PERJUICIO DE SU ELEVACION A ESCRITURA PUBLICA Y DE SU
INSRIPCION EN EL REGISTRO PUBLICO DE MINERIA.

CLAUSULA DECIMO OCTAVA : DEL DOMICILIO

PARA LOS EFECTOS DE ESTE CONTRATO Y DE TODA NOTIFICACION JUDICIAL O
EXTRAJUDICIAL QUE SE LE DIRIJA, EL TITULAR SEÑALA COMO SU DOMICILIO EN LIMA EL
QUE FIGURA EN LA INTRODUCCION DE ESTE INSTRUMENTO, TODO CAMBIO DEBERA
HACERSE EN FORMA QUE QUEDE SITUADO DENTRO DEL RADIO URBANO DE LA GRAN
LIMA, DE MODO QUE SE REPUTARAN VALIDAS LAS NOTIFICACIONES Y
COMUNICACIONES DIRIGIDAS AL DOMICILIO ANTERIOR, MIENTRAS NO SE HAYA
COMUNICADO DICHO CAMBIO MEDIANTE CARTA NOTARIAL A LA DIRECION GENERAL DE
MINERÍA, SUPERINTENDENCIA NACIONAL DE ADMINISTRACION TRIBUTARIA Y BANCO
CENTRAL.

CLAUSULA DECIMO NOVENA : ENCABEZAMIENTO DE LAS CLAUSULAS

LOS ENCABEZAMIENTOS O TITULOS DE LAS CLAUSULAS DE ESTE CONTRATO HAN SIDO
INSERTADOS UNICAMENTE PARA FACILITAR SU USO.

LAUSULA VIGESIMA : DE LOS GASTOS Y TRIBUTOS QUE OCASIONE EL CONTRATO
TODOS LOS GASTOS Y TRIBUTOS RELACIONADOS CON LA CELEBRACION DE ESTE
CONTRATO SERAN DE CARGO EXCLUSIVO DEL TITULAR, INCLUYENDO UN JUEGO DE
TESTIMONIO Y COPIA SIMPLE PARA LA DIRECCION GENERAL DE MINERIA,
SUPERINTENDENCIA NACIONAL DE ADMINISTRACION TRIBUTARIA Y BANCO CENTRAL.
AGREGUE USTED SEÑOR NOTARIO LO /QUE SEA DE LEY, CUIDANDO DE PASAR LOS
PARTES PERTINENTES AL REGISTRO PUBLICO DE MINERIA PARA SU CORRESPONDIENTE
INSCRIPCION.

CLAUSULA ADICIONAL: ARTICULO 205" DEL TEXTO UNICO ORDENADO.

EN CASO DE CELEBRACION DE CONTRATO DE RIESGO COMPARTIDO, EL TITULAR
REALIZARA SUS ACTIVIDADES CON PLENA AUTONOMIA Y AL AMPARO DE LAS NORMAS

QUE RIJAN LA ACTIVIDAD PRIVADA Y NO ESTARA SUJETO A RESTRICCION O. LIMITACION
ALGUNA O NORMA DE CONTROL APLICABLE AL SECTOR PUBLICO NACIONAL OA LA
ACTIVIDAD EMPRESARIAL DEL ESTADO

17 de diciembre de 19
SERA BARRIOS, MISQUICURGA SA
“a LIMA,

Gerente Senara!

Encargado deta Oficina! Legal -

eii

DANIEL HOKAMA
Ministro de Energia y Minas

ANEXO I

RESPECTO A LA CONCESIONES MINERAS DE MINERA BARRICK MISQUICHILCA $. A.,
ESTÁN UBICADAS EN EL DISTRITO DE JANGAS, PROVINCIA DE HUARAZ,
DEPARTEMTNO DE ANCASH.

U.E.A. " PIERINA” RESOLUCION DIRECTORAL N* 010-98-EM/DGM

EXTENSION

IRENE 1-500
LUDMIR 1-1000
PAT 1-300
PIERI 100

SAN JUAN 1-800

MOISES 1-1000

ANEXO NO Il

RESUMEN DEL CRONOGRAMA DE INVERSION 1998-1999

MINERA BARRICK MISQUICHILCA S.A.

(MILES US $)
é
SIA
; y Equipo Mina
e ol + Planta de Procesamiento

Infraestructura
SUB-TOTAL

Otros Bienes de Capital

+ Prepago Servicios de
Transmisión Eléctrica
Costos Desarrollo de Mina
Gastos Preoperativos
SUB TOTAL

TOTAL 217,606|  31,933| 249,539

LSCimpa

